Stearne, J.,
This is a petition by a creditor of decedent (who holds as collateral for his loan certain stock certificates in the name of decedent) to show cause why the executrix of decedent’s estate should not perfect petitioner’s title to the stock by executing proper letters of attorney. An answer has been filed by a general creditor and by the executrix of the estate objecting to such action upon grounds specifically set forth therein. The petition and answer raise questions of law which require judicial determination.
An examination of the record discloses that petitioner is a nonresident and that the securities are not within this jurisdiction. If the prayer of the petition is granted, and it subsequently develops that petitioner is not entitled to the stock, this court would be powerless to enforce any decree which it might make in the premises. Petitioner refuses to deposit the stock or its proceeds within this Commonwealth and to submit himself to the jurisdiction of this court.
It is a familiar maxim in equity that “he who seeks equity must do equity.” See Bispham’s Principles of Equity (10th ed.) 73, sec. 43. Petitioner, therefore, may not seek the equity powers of this court in order to per-*712feet his alleged title and, at the same time, refuse to submit himself to the jurisdiction of this court as to the ownership of the stock itself.
The petition is dismissed.